***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
GARDEN HOMES PROFIT SHARING TRUST, L.P. v.
             ROBERT CYR
              (AC 41034)
                        Keller, Bright and Moll, Js.

                                  Syllabus

The plaintiff owner of a mobile home community sought, by way of summary
    process, to regain possession of certain premises occupied by the defen-
    dant. The plaintiff’s complaint alleged that the defendant resides in a
    mobile home owned by S, who leases a lot from the plaintiff that is
    located in the mobile home community, that following the defendant’s
    failure to comply with the guidelines of the community, the plaintiff
    served him with notice to quit possession of the premises and that the
    defendant failed to do so. Following a hearing, the trial court rendered
    judgment in favor of the defendant on the basis of its conclusion that
    the plaintiff lacked statutory authority to proceed with the summary
    process action against the defendant in the absence of S, because, as
    the owner of the mobile home, she was a necessary party to the action.
    On the plaintiff’s appeal to this court, held:
1. The trial court properly raised, sua sponte, the issue of nonjoinder in the
    absence of a motion to strike filed by the defendant; pursuant to the
    applicable statute (§ 52-108), the trial court has broad authority to
    address issues of nonjoinder that may arise in a case, including the
    authority to raise the issue sua sponte.
2. The trial court improperly rendered judgment in favor of the defendant
    on the basis of nonjoinder without giving the plaintiff an opportunity
    to add S as a party; that court’s rendering of judgment immediately after
    concluding that S was a necessary party to the action effectively struck
    the plaintiff’s complaint without affording the plaintiff notice and at
    least fifteen days to add S to the action pursuant to the applicable rule
    of practice (§ 10-44), and, as a result, the court ultimately defeated the
    plaintiff’s summary process action on the basis of nonjoinder of a party
    despite being proscribed from summarily doing so by the relevant statute
    (§ 52-108) and rule of practice (§ 9-19).
     Submitted on briefs January 4—officially released April 2, 2019

                            Procedural History

   Summary process action brought to the Superior
Court in the judicial district of Danbury, Housing Ses-
sion, where the court, Winslow, J., rendered judgment
for the defendant; thereafter, the court denied the plain-
tiff’s motion to reargue, and the plaintiff appealed to
this court. Reversed; further proceedings.
  Thomas T. Lonardo and Colin P. Mahon filed a brief
for the appellant (plaintiff).
                          Opinion

  KELLER, J. The plaintiff, Garden Homes Profit Shar-
ing Trust, L.P., appeals from the trial court’s judgment
in favor of the defendant, Robert Cyr.1 The plaintiff
claims that the court erred by (1) concluding that the
plaintiff lacked statutory authority to proceed with the
summary process action against the defendant in the
absence of Susan Scribner, the owner of the mobile
home where the defendant resides, (2) rendering judg-
ment in favor of the defendant after concluding that
the owner of the mobile home where the defendant
resides was a necessary party to the action, and (3)
denying the plaintiff’s Practice Book § 11-11 motion
to reargue the court’s initial decision to dismiss the
plaintiff’s action. For the reasons set forth in this opin-
ion, we reverse the judgment of the trial court and
remand the case for further proceedings consistent with
this opinion.
   We briefly set forth the procedural course of the case.
The plaintiff commenced this summary process action
against the defendant by writ of summons and com-
plaint dated August 3, 2017. The complaint alleged that
‘‘[o]n or about August 18, 2014, the defendant . . . took
occupancy of a certain mobile home located at 68 Apple
Blossom Lane, Danbury, Connecticut, in the plaintiff’s
mobile home community.’’ The complaint also alleged
that the defendant ‘‘took occupancy of the premises
pursuant to approval from the plaintiff community
owner,’’ and that the defendant ‘‘failed to comply with
the community guidelines . . . .’’ In particular, the
complaint alleged that the defendant violated the fol-
lowing guideline: ‘‘Activity that threatens the health,
safety or right to peaceful enjoyment of their residences
by persons residing in the immediate vicinity of the
premises; and/or any activity that threatens the health
or safety of any onsite property management staff
responsible for managing the premises.’’2 The complaint
further alleged that despite the plaintiff causing ‘‘notice
to be duly served on the defendant to quit occupancy
of the premises on or before July 21, 2017,’’ the defen-
dant ‘‘still continues to occupy [the premises].’’ Accord-
ingly, the plaintiff sought ‘‘[j]udgment for possession of
the premises.’’
   The defendant filed his answer to the plaintiff’s com-
plaint on August 11, 2017, in which he indicated that
he either disagreed with or had no knowledge of the
allegations set forth in the complaint. He did not set
forth any special defenses.
  After one continuance was granted, the case was
scheduled for trial on October 16, 2017. That morning,
the defendant filed another motion for a continuance,
which was denied by the court. When the case was
called, the defendant reiterated his request to continue
the case. He informed the court that he was in severe
pain and in need of medical treatment. The plaintiff’s
counsel indicated to the court that he was prepared for
trial. While reconsidering the defendant’s request for a
continuance, the court sought to clarify the plaintiff’s
claim against the defendant. The plaintiff’s counsel indi-
cated to the court that the defendant is a guest of
Scribner, the owner of a mobile home who leases a lot
in the mobile home community owned by plaintiff. The
plaintiff’s counsel further stated that the defendant is
neither a resident nor a tenant but was approved by
the plaintiff to ‘‘stay with [Scribner] as a guest only.’’
The court expressed concern that the plaintiff might
have ‘‘standing issues’’ because the plaintiff was seeking
to evict a co-occupant who neither rented directly from
the plaintiff nor owned a mobile home situated in the
plaintiff’s mobile home park. The plaintiff’s counsel
indicated to the court that he had filed a brief that
day addressing the court’s concerns. The court then
continued the matter for one week and indicated that
it would consider the issue of ‘‘standing’’ at the next
hearing.
  On October 23, 2017, the parties again appeared
before the court. At the outset, the plaintiff’s counsel
indicated to the court that he was prepared to call
two witnesses to testify in the matter. The defendant,
however, made an oral motion to dismiss but stated
no particular ground for his motion. The court then
questioned how the plaintiff could seek to evict the
defendant without also naming Scribner, the mobile
home owner, with whom the defendant resided. The
plaintiff’s counsel argued that the plaintiff was not try-
ing to take possession of the mobile home but, rather,
the land underneath the mobile home. The plaintiff’s
counsel indicated to the court that the plaintiff was
seeking ‘‘possession of it as it pertains to [the defen-
dant].’’ The court stated: ‘‘You need to bring an action
against [the mobile home owner] in order to get the
mobile home off the land. . . . [Y]ou’ve got the land.
But what you want to get rid of is the mobile home
that houses [the defendant].’’ The plaintiff’s counsel
responded: ‘‘No, Your Honor, we want to get rid of [the
defendant].’’ The court indicated that the plaintiff is
unable to evict the defendant without bringing an action
against Scribner. It then stated that the ‘‘[m]atter is
dismissed as to [the defendant].’’
  After the hearing was over, the court went back on
the record without notice to and in the absence of the
parties. The court indicated: ‘‘I believe I misspoke a
few minutes ago when I stated that I was dismissing
the case. I do not think this is a matter of jurisdiction.
And I want to clarify that I am granting judgment to
the defendant . . . on the basis of lack of statutory
authority to proceed on the summary process action.
 ‘‘The plaintiff has brought the action against a man
who is neither a tenant of [the plaintiff] nor [does it]
own the mobile home in which [the defendant] resides.
So, [it is] not the owner either.
  ‘‘[The plaintiff] represent[s] that [it is] the [owner] of
the land on which the mobile home sits. But in order
to evict . . . an occupant of a mobile home that’s not
owned by [the plaintiff, it has] to evict the owner of
the mobile home as well as the tenant3 or at least bring
the action against the mobile home owner plus her co-
occupant in this case.
  ‘‘So, [the plaintiff] . . . was not seeking possession
of the mobile home. [It] represent[s] that [it was] seek-
ing possession of the land. [It] already [has] possession
of the land. And in order to evict one occupant of a
mobile home that [it does not] own, [it has] to bring
the action against all occupants of the mobile home,
and most particularly the owner, who in this case
resides with [the defendant].
   ‘‘So . . . judgment for the defendant is based on lack
of statutory authority. I did not wish to and did not claim
that the court had no jurisdiction. It’s not dismissed.
Judgment for the defendant for lack of statutory author-
ity.’’ (Footnote added.)
   On October 29, 2017, the plaintiff filed a motion for
reargument on the basis of the court’s October 23, 2017
decision, in which the plaintiff indicated that ‘‘the court
sua sponte dismissed the plaintiff’s summary process
for lack of jurisdiction.’’ (Emphasis in original.) In par-
ticular, the plaintiff argued that the court’s decision
was in direct conflict with applicable law because (1)
‘‘[Scribner] is not an indispensable party, and (2) even
if she was indispensable, failure to join her in the action
does not constitute a jurisdictional defect that warrants
dismissal.’’ The defendant filed an objection to the
motion on October 31, 2017.
   On October 31, 2017, after the plaintiff already had
filed his motion for reargument on the basis of the
court’s purported dismissal of the case, the court issued
written notice to the parties of the corrected decision
it had orally rendered in the absence of the parties on
October 23, 2017. The written order stated: ‘‘The court
is granting judgment in favor of the defendant on the
basis of lack of statutory authority to proceed on the
summary process action. The plaintiff brought this
action against a defendant who is not [its] tenant, nor
[is] the [plaintiff] the [owner] of the mobile home in
which the defendant resides. The plaintiff represents
that [it is] the [owner] of the land on which the mobile
home sits. In order to evict the tenant of the mobile
home, [it had] to bring the action against the mobile
home owner in addition to the co-occupant. The plain-
tiff is seeking possession of the land, not the mobile
home, and the plaintiff already has possession of the
land.’’ The court denied the plaintiff’s motion for reargu-
ment on November 2, 2017. This appeal followed.
   On appeal, the plaintiff claims, among other things,
that the court erred by concluding that the plaintiff
lacked statutory authority to bring the summary process
action against the defendant. In the plaintiff’s view, the
Landlord Tenant Act, General Statutes § 47a-1 et seq.,
enables it to evict a guest who is residing in a mobile
home owned by another person on land owned by the
plaintiff. It also claims that the court erroneously deter-
mined that Scribner, the mobile home owner, is a neces-
sary party to this action and, even if the court was
correct in concluding as such, it was still error for the
court to render judgment in favor of the defendant
for nonjoinder of Scribner without first allowing the
plaintiff the opportunity to add Scribner to the action.
We agree with the plaintiff that it should have been
afforded the opportunity to add Scribner as a party.
Accordingly, we reverse the judgment of the trial court
and remand the case for further proceedings consistent
with this opinion.
   At the outset, we note that the court’s October 23,
2017 order, which was provided in writing to the parties
on October 31, 2017, is not a model of clarity. The court
indicated that it was ‘‘granting judgment in favor of the
defendant on the basis of lack of statutory authority to
proceed on the summary process action.’’ It did not,
however, cite to any law, but indicated that ‘‘[t]he plain-
tiff brought this action against a defendant who is not
[its] tenant, nor [is the plaintiff the owner] of the mobile
home in which the defendant resides.’’ It also indicated
that ‘‘[i]n order to evict the tenant of the mobile home,
[the plaintiff would] have to bring the action against
the mobile home owner in addition to the co-occupant.’’
  In its appellate brief, the plaintiff acknowledges some
ambiguity with regard to the court’s order. The plaintiff
indicates that ‘‘[t]he court’s ruling could reasonably be
construed to mean that the plaintiff could not evict the
defendant because a necessary party—Ms. Scribner—
was excluded from the action. If this was the trial court’s
rationale, then the decision should be overturned
because Ms. Scribner is not a necessary party.’’ It also
argues that to whatever extent the mobile home owner
could be considered a necessary party, the ‘‘court’s
entry of judgment . . . was improper . . . .’’ It argues
that the court improperly raised sua sponte the issue
of nonjoinder and, even if it could raise the issue sua
sponte, rendering judgment in favor of the defendant
was improper on this ground because the plaintiff
should have been afforded an opportunity to cite in
Scribner as a defendant.
    Although the court used language that there was a
‘‘lack of statutory authority to proceed’’ in this case, its
rationale was based exclusively on the plaintiff’s failure
to bring the action against both Scribner, the mobile
home owner, and her guest and co-occupant, the defen-
dant. We interpret the court’s ruling as raising the issue
of nonjoinder. In effect, the court struck the plaintiff’s
complaint as legally insufficient on the basis that
Scribner was a necessary party to the action.4 Thus, we
construe the court’s order as rendering judgment in
favor of the defendant on the basis of the nonjoinder
of Scribner. See Avery v. Medina, 174 Conn. App. 507,
517, 163 A.3d 1271 (‘‘As a general rule, [orders and]
judgments are to be construed in the same fashion as
other written instruments. . . . The determinative fac-
tor is the intention of the court as gathered from all parts
of the [order or] judgment. . . . The interpretation of
[an order or] judgment may involve the circumstances
surrounding [its] making. . . . Effect must be given to
that which is clearly implied as well as to that which
is expressed. . . . The [order or] judgment should
admit of a consistent construction as whole.’’ [Internal
quotation marks omitted.]), cert. denied, 327 Conn. 927,
171 A.3d 61 (2017).
   Although the plaintiff argues that it was improper for
the court to have raised the issue of nonjoinder on its
own without a motion to strike filed by the defendant,
General Statutes § 52-108 gives the court broad author-
ity to address issues of nonjoinder and misjoinder that
may arise in a case, including, as the court did in the
present case, the authority to raise the issue sua sponte.
To be sure, § 52-108 provides: ‘‘An action shall not be
defeated by the nonjoinder or misjoinder of parties.
New parties may be added and summoned in, and par-
ties misjoined may be dropped, by order of the court,
at any stage of the action, as the court deems the inter-
ests of justice require.’’ Concluding that the court prop-
erly raised the issue of nonjoinder, we turn now to
consider whether the court properly rendered judgment
in favor of the defendant on the basis of nonjoinder
without giving the plaintiff an opportunity to add
Scribner as a party. The plaintiff argues that § 52-108
and Practice Book §§ 9-19 and 10-44 make clear that
an action shall not be defeated by the nonjoinder of a
party and that ‘‘the proper remedy would have been to
cite . . . Scribner into the case or to require the plain-
tiff to replead and bring . . . Scribner into the action.’’
   We begin with the standard of review. ‘‘The interpre-
tive construction of the rules of practice is to be gov-
erned by the same principles as those regulating
statutory interpretation. . . . The interpretation and
application of a statute, and thus a Practice Book provi-
sion, involves a question of law over which our review
is plenary.’’ (Internal quotation marks omitted.) Mead-
owbrook Center, Inc. v. Buchman, 328 Conn. 586, 594,
181 A.3d 550 (2018); see also Wiseman v. Armstrong,
295 Conn. 94, 99, 989 A.2d 1027 (2010).
  Practice Book § 9-19, which largely mirrors General
Statutes § 52-108, makes clear that ‘‘[e]xcept as pro-
vided in Sections 10-44 and 11-3 no action shall be
defeated by the nonjoinder or misjoinder of parties.
New parties may be added and summoned in, and par-
ties misjoined may be dropped, by order of the judicial
authority, at any stage of the cause, as it deems the
interests of justice requires.’’ (Emphasis added.) The
rules of practice also make clear that ‘‘the exclusive
remedy for nonjoinder of parties is by motion to strike.’’
Practice Book § 11-3.
   With those provisions in mind, Practice Book § 10-
44 further instructs that ‘‘[w]ithin fifteen days after the
granting of any motion to strike, the party whose plead-
ing has been stricken may file a new pleading; provided
that in those instances where an entire complaint . . .
has been stricken, and the party whose pleading . . .
has been so stricken fails to file a new pleading within
that fifteen day period, the judicial authority may, upon
motion, enter judgment against said party on said
stricken complaint . . . .’’ See Lund v. Milford Hospi-
tal, Inc., 326 Conn. 846, 850, 168 A.3d 479 (2017) (‘‘[a]fter
a court has granted a motion to strike, [a party] may
either amend his pleading [pursuant to Practice Book
§ 10-44] or, on the rendering of judgment, file an appeal’’
[internal quotation marks omitted]).
   Thus, in the present case, after the court concluded
that Scribner was a necessary party to the action,
thereby determining that the plaintiff’s complaint was
legally deficient due to the nonjoinder of a party, its
immediate rendering of judgment in favor of the defen-
dant effectively struck the plaintiff’s complaint without
affording the plaintiff notice and at least fifteen days
to add Scribner to the action. See Practice Book § 10-44.
By doing so, the court ultimately defeated the plaintiff’s
summary process action on the basis of nonjoinder of
a party despite being proscribed from summarily doing
so.5 See General Statutes § 52-108; Practice Book § 9-
19. Accordingly, we conclude that the trial court
improperly rendered judgment in favor of the
defendant.6
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     We note that the defendant did not participate in this appeal. This court
entered an order on July 23, 2018, providing that this appeal would be
considered solely on the basis of the plaintiff’s brief and the record, as
defined by Practice Book § 60-4, in light of the defendant’s failure to comply
with this court’s July 6, 2018 order requiring him to file a brief on or before
July 20, 2018.
   2
     The plaintiff, however, did not allege how the defendant became subject
to the mobile home community guidelines.
   3
     We believe that the court meant ‘‘occupant.’’ The court previously
referred to the defendant as an occupant, and the record demonstrates that
the plaintiff indicated that the defendant was not a tenant.
   4
     ‘‘Necessary parties . . . are those [p]ersons having an interest in the
controversy, and who ought to be made parties, in order that the court may
act on that rule which requires it to decide on, and finally determine the entire
controversy, and do complete justice, by adjusting all the rights involved
in it. . . . [B]ut if their interests are separable from those of the parties
before the court, so that the court can proceed to a decree, and do complete
and final justice, without affecting other persons not before the court, the
latter are not indispensable parties.’’ (Internal quotation marks omitted.)
Bloom v. Miklovich, 111 Conn. App. 323, 334, 958 A.2d 1283 (2008).
   The plaintiff alleged in its complaint that the defendant took occupancy
‘‘of a certain mobile home located’’ in its mobile home park after giving him
approval to do so. We surmise that the plaintiff, at Scribner’s request, gave
Scribner permission to allow the defendant to reside with her in her mobile
home, perhaps subject to any conditions of the lease between the plaintiff
and Scribner. We decline, however, to address the issue of whether Scribner
was in fact a necessary party to the action because, as we explain subse-
quently in this opinion, the court committed reversible error by failing to
give the plaintiff an opportunity to amend its pleading to either cite in
Scribner or to replead its complaint such that the court may no longer deem
it necessary to join Scribner as a party.
   5
     Even if we were to assume that the court properly believed that it lacked
statutory authority to proceed in this action because the plaintiff failed to
plead an essential fact for obtaining relief under the applicable statute,
our case law instructs that, if possible, the plaintiff should be given the
opportunity to ‘‘amend the complaint to correct the defect . . . .’’ (Internal
quotation marks omitted.) In re Jose B., 303 Conn. 569, 579, 34 A.3d 975
(2012) (explaining difference between lack of jurisdiction and lack of statu-
tory authority). On the basis of the record before us, the plaintiff was not
given the opportunity to add a party or to amend its complaint prior to the
court rendering judgment in favor of the defendant, even though it is clear
that the plaintiff could easily have done so.
   6
     In view of our determination that the court committed reversible error
by not providing the plaintiff with an opportunity to add Scribner to the
case, we need not address the plaintiff’s other claims because we cannot
say that they are likely to occur on remand.